Dismissed and Memorandum Opinion filed August 5, 2004








Dismissed and Memorandum Opinion filed August 5, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00361-CV
____________
 
LEONCIA
FUENTES, Appellant
 
V.
 
MIRNA TOVAR and JOSE TOVAR, SR.,
Individually and as Next Friend of CLARISSA TOVAR and JOSE TOVAR, JR., Appellees
 

 
On
Appeal from the County Court at Law No. 2
Galveston
County, Texas
Trial
Court Cause No. 50,069
 

 
M E M O R A N D U M   O P I N I O N
This is a restricted appeal from a default judgment signed
October 30, 2003.  On June 10, 2004, this
court ordered the parties to mediation. 
On July 30, 2004, appellant filed a motion to dismiss the appeal because
the case has been settled.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed August 5, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.